DETAILED ACTION

Reasons for Allowance
Claims 14, 1, 12, 19, 2-10, 13, 15-18, 20 are allowed over the prior art of record as amended in the response filed on June 21, 2022.

Double patenting rejection is withdrawn when Applicant has included the limitation of claim 14. 

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: “wherein the processor is further configured to determine the apposition value for each of the plurality of locations of the stent by: determining a positive apposition value if there is a gap between the position of the stent and the position of the wall of the blood vessel; determining a negative apposition value if there is tissue overlapping the stent; and determining an apposition value of zero if there is no gap and tissue does not overlap the stent” in combination with the rest of the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793